Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154512 & (26)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ROBERT DAVIS and DESMOND M. WHITE,                                                                        Joan L. Larsen,
           Plaintiffs-Appellants,                                                                                     Justices

  v                                                                 SC: 154512
                                                                    COA: 334989
                                                                    Wayne CC: 16-012226-AW
  WAYNE CIRCUIT CLERK, WAYNE COUNTY
  ELECTION COMMITTEE, DETROIT CITY
  CLERK, and PENELOPE BAILER,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 29, 2016 and September 30, 2016
  orders of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2016
        p1011
                                                                               Clerk